             Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 1 of 31




 1                                                                                                             Hon. Richard A. Jones
                                                                                                              Hon. J Richard Creatura
 2

 3

 4                                           UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF WASHINGTON
 5                                                    AT SEATTLE

 6   El PAPEL LLC, et al.,                                                    )       No. 2:20-cv-01323-RAJ-JRC
                                                                              )
 7                                                        Plaintiffs,         )       DEFENDANT CITY OF SEATTLE’S
                                                                              )       OPENING/RESPONSE BRIEF ON
 8                         vs.                                                )       CROSS-MOTIONS FOR SUMMARY
                                                                              )       JUDGMENT
     JENNY A. DURKAN, et al.,                                                 )
 9
                                                                              )       NOTED ON MOTION CALENDAR:
                                                       Defendants.
10                                                                            )       Friday, June 18, 2021
                                                                              )
11                                                                            )       ORAL ARGUMENT REQUESTED

12                                                                  CONTENTS

13   I.     Introduction and Relief Requested ...........................................................................................1

     II.    Statement of Facts ....................................................................................................................2
14
            A.     The pandemic’s economic impacts will continue to increase evictions. .........................2
15
            B.     Evictions exacerbate the pandemic’s health risks. ...........................................................4
16
            C.     The Mayor proclaimed a civil emergency and the Mayor and Council enacted a
17                 temporary eviction moratorium, six-month defense, and repayment plan
                   requirement. .....................................................................................................................5
18
            D.     Rental assistance efforts will take time and will not fully alleviate economic
19                 disruptions and housing stability exacerbated by the pandemic. .....................................6

20          E.     Plaintiffs sued and the court denied their motion for a preliminary injunction. ..............8

21   III. Authority ..................................................................................................................................8

22          A.     Plaintiffs lack standing to maintain this action. ...............................................................9

                   1.      Because the CDC Order may protect their tenants, Plaintiffs lack standing to
23
                           challenge the City’s moratorium or six-month defense. ..........................................9


      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                                                            Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - i                                                                                        Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                                                       701 Fifth Ave., Suite 2050
                                                                                                                              Seattle, WA 98104-7095
                                                                                                                              (206) 684-8200
             Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 2 of 31




 1                 2.     Because Plaintiffs have not set forth evidence that tenants are paying or will
                          pay rent through an alternative payment plan, Plaintiffs lack standing to
 2                        challenge the repayment plan requirement. ...........................................................10

 3          B.     Plaintiffs’ Contract Clause claim fails. ..........................................................................11

 4                 1.     The City’s enactments do not substantially impair a contractual relationship.......11

                          a.      The enactments could not interfere with Plaintiffs’ reasonable
 5
                                  expectations given the highly regulated nature of the residential rental
                                  business. .........................................................................................................12
 6
                          b.      The enactments neither significantly undermine Plaintiffs’ contractual
 7                                bargain nor prevent them from safeguarding or reinstating their rights. .......13
 8                        c.      Plaintiffs’ arguments for substantial impairment fail. ...................................14

 9                 2.     The City’s enactments advance significant and legitimate public purposes. .........16

10                 3.     Especially applying required deference, the City’s enactments are drawn
                          appropriately and reasonably to advance their purposes........................................17
11
                          a.      The Court must defer to lawmakers’ judgment when government is not a
12                                contracting party. ...........................................................................................17

13                        b.      The City’s judgment that the enactments appropriately and reasonably
                                  advance their public purposes is entitled to deference. ..................................18
14
                          c.      Federal courts have uniformly sustained similar measures. ..........................19
15
                          d.      Plaintiffs’ arguments that the enactments are insufficiently tailored are
                                  untenable given the deference owed lawmakers. ...........................................20
16
            C.     Plaintiffs’ takings claim fails. ........................................................................................24
17
                   1.     Injunctive relief is inappropriate for a takings claim, as this Court already
18                        ruled........................................................................................................................24

19                 2.     The City’s measures effect no taking. ....................................................................27

20   IV. Conclusion .............................................................................................................................29

21

22

23



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                                                             Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - ii                                                                                        Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                                                        701 Fifth Ave., Suite 2050
                                                                                                                               Seattle, WA 98104-7095
                                                                                                                               (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 3 of 31




 1                      I.      INTRODUCTION AND RELIEF REQUESTED

 2          Because maintaining stable housing is a public health and economic imperative in the

 3   face of the COVID-19 pandemic, federal, state, and local governments—including Washington

 4   and Seattle—enacted temporary measures to protect tenants from evictions. Landlords

 5   challenged these measures, but to date it appears every court has rejected those challenges. E.g.,

 6   Heights Apts., LLC v. Walz, ___ F. Supp. 3d ___, 2020 WL 7828818 (D. Minn. Dec. 31, 2020),

 7   appeal docketed, No. 21-1278 (8th Cir. Feb. 5, 2021); Apartment Ass’n of Los Angeles County v.

 8   City of Los Angeles, __ F. Supp. 3d __, 2020 WL 6700568 (C.D. Cal. Nov. 13, 2020), appeal

 9   docketed, No. 20-56251 (9th Cir. Nov. 27, 2020); Baptiste v. Kennealy, 490 F. Supp. 3d 353 (D.

10   Mass. 2020); HAPCO v. City of Philadelphia, 482 F. Supp. 3d 337 (E.D. Pa. 2020); Auracle

11   Homes, LLC v. Lamont, 478 F. Supp. 3d. 199 (D. Conn. 2020); Elmsford Apartment Associates,

12   LLC v. Cuomo, 469 F. Supp. 3d. 148 (S.D.N.Y. 2020), appeal docketed, No. 20-2565 (2nd Cir.

13   July 28, 2020); Matorin v. Commonwealth of Massachusetts, No. 2084CV01334 (Suffolk Cty.,

14   Mass. Super. Ct. Aug. 26, 2020); San Francisco Apt. Ass’n v. City & Cty. of San Francisco,

15   No. CPF-20-517136 (Cal. Super. Ct., Cty. of San Francisco Aug. 3, 2020), appeal abandoned,

16   No. A160924 (Cal. Ct. App. Oct. 1, 2020); JL Props. Grp. B, LLC v. Pritzker, No. 20-CH-601

17   (12th Cir. Ct., Will Cty., Ill. July 31, 2020), appeal docketed, No.3-20-0305 (Ill. App. Ct. Aug. 1,

18   2020); Gregory Real Estate & Mgmt. v. Keegan, No. CV2020-007629 (Super. Ct. of Ariz.,

19   Maricopa Cty. July 22, 2020), appeal dismissed as moot, 2021 WL 1187398 (Ariz. Ct. App.

20   March 30, 2021). See Dkt. #s 25-10 – 25-14 (copies of state court rulings).

21          Plaintiffs—two Seattle landlords—now ask this Court to buck that consensus by ruling

22   that the City of Seattle’s measures violate the Contract and Takings Clauses. This Court should

23   decline their request. Plaintiffs lack standing to challenge the City’s measures. Their Contract



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                      Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 1                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 4 of 31




 1   Clause claim fails because the City’s enactments do not substantially impair a contractual

 2   relationship in the highly regulated landlord-tenant arena and, especially applying the deference

 3   due the City’s judgment, the enactments are drawn appropriately and reasonably to advance

 4   significant and legitimate public purposes. Injunctive relief is not appropriate for a takings claim,

 5   and Plaintiffs’ takings claim would fail because the enactments do not cause them to suffer a

 6   physical invasion.

 7          Because the parties raise no genuine issue of material fact and the City is entitled to

 8   judgment as a matter of law, the City respectfully asks this Court to grant summary judgment to

 9   the City.

10                                  II.     STATEMENT OF FACTS

11          A.      The pandemic’s economic impacts will continue to increase evictions.

12          The world continues to deal with a public health crisis unprecedented in modern times.

13   As of May 5, 2021, over 575,000 Americans have died from COVID. Centers for Disease

14   Control and Prevention (“CDC”), COVID Data Tracker, https://covid.cdc.gov/covid-data-

15   tracker/#cases_casesinlast7days (last visited May 6, 2021). When the City filed its Opposition to

16   Plaintiffs’ Motion for Preliminary Injunction in October 2020, American COVID-19 deaths

17   totaled 212,000. Dkt. # 27 at p. 4. The University of Washington’s Institute for Health Metrics

18   and Evaluation (“IMHE”) projects that total will reach 948,859 by September 1, 2021. See

19   IMHE, COVID-19 Projections, USA, https://covid19.healthdata.org/united-states-of-america?

20   view=total-deaths&tab=trend (last visited May 7, 2021).

21          Although vaccinations are being administered in Washington, 25% of the population 65

22   or older are not yet vaccinated, and over 70% of the overall population remains susceptible to

23   COVID-19 transmission. Dkt. # 100-9 at p. 3 (Wash. State Dept. of Health, COVID-19



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 2                                                   Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 5 of 31




 1   TRANSMISSIONS ACROSS WASH. STATE             (April 21, 2021)). As of May 3, 2021, King County

 2   estimated that 610,537 County residents over the age of 16 have yet to receive a vaccination

 3   dose. Dkt. # 100-10 (King County Dept. of Health vaccination summary). Across the state,

 4   positive COVID-19 case rates are increasing in most age groups—with particularly sharp

 5   increases among younger age groups (ages 10–49). Dkt. # 100-9 at pp. 3, 9–10. Current trends

 6   indicate Washington is in the early stages of a fourth surge of infection, with many similarities to

 7   early November 2020. Id. at p. 3.

 8            To stem the spread of the pandemic, many levels of government—particularly

 9   Washington State—have taken such extraordinary measures as restricting businesses, closing

10   schools for in-person learning, and calling for social distancing.1 Efforts to stem the pandemic

11   have devastated the economy. Washington lost half a million jobs in March and April of 2020,

12   with the unemployment rate reaching 16.3% in April—the highest in decades. See Dkt. # 25-1 at

13   p. 4 (Wash. State Econ. and Revenue Forecast Council, ECON. & REVENUE UPDATE (Sept. 16,

14   2020)). Of those job losses, the U.S. Bureau of Labor Statistics estimates that the leisure and

15   hospitality industry was hit hardest, with 74,900 job losses between March 2020 and March

16   2021. Dkt. # 100-1 (Employment Security Dept./WITS and U.S. Bureau of Labor Statistics,

17   Estimated employment change by industry over the year, not seasonally adjusted (updated April

18   14, 2021)). King County unemployment rates remain higher than pre-pandemic levels, with 5.4%

19   unemployment in March 2021 compared to 2.6% in January 2020. Dkt. # 100-11 (Wash. State

20

21

22   1
      These measures are documented in the challenged City enactments’ findings and the State’s response to Plaintiffs’
     Motion for Preliminary Injunction. See, e.g., Dkt. # 17-11 (Ord. 126075); Dkt. # 17-12 (Ord. 126081); Dkt. # 25-8
23   (Res. 31938). The City will not recite them here.



         DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                               Peter S. Holmes
         MOTIONS FOR SUMMARY JUDGMENT - 3                                                           Seattle City Attorney
         El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                          701 Fifth Ave., Suite 2050
                                                                                                    Seattle, WA 98104-7095
                                                                                                    (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 6 of 31




 1   Employment Security Dept. Monthly Employment Report); Dkt. # 101-1 at p. 9 (King County

 2   Eviction Prevention & Rental Assistance Program 2020 Summary).

 3          Unemployment leads to evictions. A 2019 Federal Reserve Report found that 40% of

 4   Americans could not come up with $400 if an emergency occurred, and a survey of Seattle

 5   residents who faced eviction found most cited loss of employment or income as the reason they

 6   fell behind on rent. See Dkt. # 25-4 at pp. 8–9 (Seattle Women’s Comm’n & King Cty. Bar

 7   Ass’n Housing Justice Project, LOSING HOME: THE HUMAN COST OF EVICTION IN SEATTLE (2018)

 8   (“LOSING HOME”)).

 9          B.      Evictions exacerbate the pandemic’s health risks.

10          Evictions lead to homelessness. LOSING HOME found most evicted respondents became

11   homeless, with 37.5% completely unsheltered, 25% living in a shelter or transitional housing,

12   and 25% staying with family or friends. Dkt. # 25-4 at p. 6.

13          Evictions exacerbate the pandemic’s dangers for evictees and others. The virus that

14   causes COVID-19 spreads easily between people in close contact. See Dkt. # 25-5 at p. 2 (CDC,

15   Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed.

16   Reg. 55,293 (Sept. 4, 2020) (“CDC Order”)). Evictees must move, many into shared housing or

17   other congregate settings fostering COVID-19’s spread. Id. at p. 4. Extensive outbreaks have

18   been identified in homeless shelters. Id. at p. 5. Evictees who become unsheltered face additional

19   problems with exposure and inadequate access to hygiene, furthering the virus’s spread. Id. The

20   CDC recognizes eviction moratoria as an effective public health measure to prevent the spread of

21   COVID-19, by allowing those who become ill to self-isolate, supporting stay-at-home and social

22   distancing directives, and keeping individuals away from congregate settings. Id. at p. 4. LOSING

23   HOME reports evicted persons face other harmful outcomes, including worsened mental health



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                    Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 4                                                Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                               701 Fifth Ave., Suite 2050
                                                                                      Seattle, WA 98104-7095
                                                                                      (206) 684-8200
              Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 7 of 31




 1   and cardiovascular conditions in adults and, for children, increased likelihood of teenage

 2   pregnancy and alcoholism, worse educational outcomes, and higher dropout rates. Dkt. # 25-4 at

 3   p. 21.

 4             C.     The Mayor proclaimed a civil emergency and the Mayor and Council
                      enacted a temporary eviction moratorium, six-month defense, and
 5                    repayment plan requirement.

 6             In response to the pandemic, the CDC and state and local governments adopted

 7   temporary measures to protect tenants from eviction. See Dkt. # 25-5 (CDC Order);

 8   https://web.archive.org/web/20201031155744/https://ballotpedia.org/Changes_to_rent,_mortgag

 9   e,_eviction,_and_foreclosure_policies_in_response_to_the_coronavirus_(COVID-

10   19)_pandemic,_2020 (last visited May 6, 2021).

11             Seattle is among them. The Mayor issued a Proclamation of Civil Emergency on

12   March 3, 2020. Dkt. # 17-6. The City Council amended the Proclamation by Resolution 31937

13   two days later. Dkt. # 25-6. The amended Proclamation remains the operative one and will

14   remain in effect until the Mayor or Council terminates it. See id. pp. 10–14. The Mayor and

15   Council also enacted the three measures Plaintiffs challenge.

16             The eviction moratorium. On March 14, 2020, the Mayor issued an emergency order

17   temporarily establishing a residential eviction moratorium, Dkt. # 25-7, which the Council

18   amended by Resolution 31938 two days later. Dkt. # 25-8. The Mayor has extended the

19   moratorium several times—it is now set to end on June 30, 2021. Dkt. # 100-8 (Mayor’s

20   extension). The moratorium establishes a defense to an eviction action that the eviction would

21   occur during the moratorium “unless the eviction action is due to actions by the tenant

22   constituting an imminent threat to the health or safety of neighbors, the landlord, or the tenant’s

23   or landlord’s household members.” Dkt. # 25-8 at p. 12.



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                      Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 5                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 8 of 31




 1           The six-month defense. The Council adopted additional eviction protections on May 4,

 2   2020. Dkt. # 17-11 (Ord. 126075). The Council created a defense to an eviction action that the

 3   eviction would cause the tenant to vacate within six months after the termination of the eviction

 4   moratorium if: (1) the landlord seeks eviction because the tenant violated a 14-day notice to pay

 5   rent or vacate for rent due during, or within six months after, the eviction moratorium or

 6   habitually failed to pay rent resulting in four or more pay-or-vacate notices in a 12-month period;

 7   and (2) the tenant declares they suffered a financial hardship and cannot pay rent. Id. at p. 20,

 8   § 2.

 9           The repayment plan requirement. The Council adopted a repayment plan requirement

10   on May 11, 2020. Dkt. # 17-12 (Ord. 126081). Under it, a tenant who fails to pay rent when due

11   during, or within six months after the termination of, the Proclamation of Civil Emergency may

12   elect to pay the overdue rent in installments over three to six months, depending on the number

13   of months the tenant is in arrears. Id. pp. 8–9, § 2. Failure of the landlord to accept payment

14   under the installment schedule constitutes a defense to an eviction action. Id. at p. 9. The

15   ordinance also prohibits late fees, interest, and other charges due to late payment of rent from

16   accruing during the Proclamation or within one year after its termination. Id.

17           D.     Rental assistance efforts will take time and will not fully alleviate economic
                    disruptions and housing stability exacerbated by the pandemic.
18
             Even before the pandemic, research showed that low-income households are most likely
19
     to be evicted where stagnant wages and inadequate welfare cannot keep up with increases in rent.
20
     See Dkt. # 100-5 (Timothy Thomas, et al., THE STATE OF EVICTIONS: RESULTS FROM THE
21
     UNIVERSITY OF WASHINGTON EVICTIONS PROJECT (updated Feb. 17, 2019)). To have afforded to
22
     rent an average-priced home in King County in 2019, where rents had reached $2,200, tenants
23
     needed to make about $90,000. Id. In 2017, 46% of Washington households were rent burdened


      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 6                                                   Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 9 of 31




 1   (contributing over 30% of household income), with about half of those households contributing

 2   over 50% of their income to rent. Id.

 3          The pandemic has increased economic and housing disruptions. Many tenants remain at

 4   risk of eviction over a year into the pandemic. According to estimates, as of March 29, 2021

 5   about ten percent of Washington households were behind on rent, 44,270 King County

 6   households were behind on rent, and the rent debt per household in King County was $4,903.

 7   Dkt. # 100-6 (U.S. Census Bureau Household Pulse Survey); Dkt. # 100-7 (National Equity

 8   Atlas Rent Debt Graphics).

 9          Local governments have implemented a variety of rental assistance programs to help

10   tenants by making rental payments to their landlords. The City, in partnership with other entities,

11   raised millions and expanded the Home Base Rental Assistance Program in April 2020. Dkt.

12   # 102 (Alvarado Decl.); Dkt. # 26-1 (attachment to original Alvarado Decl.). The King County

13   Eviction Prevention & Rental Assistance Program (“EPRAP’) funded approximately $47 million

14   in August 2020 through programs designed to distribute rental assistance quickly, efficiently, and

15   equitably. See generally Dkt. # 101 (Ellerbrook Decl.). By the end of 2020, EPRAP provided

16   rental assistance to just over 9,000 landlords while receiving 25,000 landlord and tenant interest

17   forms, with the average landlord receiving just over $4,100 in rental assistance. Dkt. # 101.

18          Officials expect subsequent versions of City and County rental assistance programs to

19   appropriate additional federal stimulus funds by mid-May 2021, including $22.7 million through

20   the City and approximately $145 million through the County. Dkt. # 101, Dkt. #102. Based on

21   prior funding administration, those officials estimate that landlords will receive funding several

22   weeks after landlords or tenants apply for rental assistance. Dkt. # 101-1 at p. 8; Dkt. # 102.

23   Programs involving community-based organizations distributing targeted rental assistance to



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                      Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 7                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 10 of 31




 1   certain populations may take additional time to disburse funds. Dkt. # 101; Dkt. # 102 The

 2   County estimates that even with the additional funding, about 30,000–40,000 households will

 3   still need rental assistance—and some households may still require assistance even if they

 4   received funds in 2020. Dkt. # 101.

 5          E.      Plaintiffs sued and the court denied their motion for a preliminary
                    injunction.
 6
            Plaintiffs sued on September 3, 2020, pressing facial and as-applied challenges to the
 7
     City’s eviction moratorium, six-month defense, and repayment plan requirement, as well as
 8
     Washington’s eviction ban. Dkt. # 1 (Complaint). They seek injunctive and declaratory relief
 9
     only; not damages. Id. On September 21, 2020, Plaintiffs filed a motion for preliminary
10
     injunction, Dkt. # 16, which the Court denied. Dkt. # 63 (Report and Recommendation); Dkt.
11
     # 78 (Order Adopting Report and Recommendation).
12
            The sole individual Plaintiff, Karvell Li, voluntarily withdrew, leaving only the other
13
     two, corporate Plaintiffs: El Papel LLC and Berman 2 LLC. Dkt. # 84 (Stipulation of Voluntary
14
     Dismissal of Plaintiff Karvell Li). Plaintiffs filed an amended complaint on January 14, 2021.
15
     Dkt. # 81 (Corrected First Amended Complaint).
16
            The parties have agreed to resolve this case through the cross-motions for summary
17
     judgment they now bring to the Court. Dkt. # 90 (Order Granting Stipulated Motion Regarding
18
     Summary Judgment Briefing Schedule).
19
                                           III.    AUTHORITY
20
            There is no genuine dispute as to any material fact and the City is entitled to judgment as
21
     a matter of law because Plaintiffs lack standing to maintain this action and their Contract Clause
22
     and takings claims fail. See Fed. R. Civ. P. 56(a).
23



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                     Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 8                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                701 Fifth Ave., Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 11 of 31




 1            A.      Plaintiffs lack standing to maintain this action.

 2                    1.       Because the CDC Order may protect their tenants, Plaintiffs lack
                               standing to challenge the City’s moratorium or six-month defense.
 3
              To have standing, a plaintiff must prove it is likely, not merely speculative, that the relief
 4
     they request will redress the injury they seek to avoid. Lujan v. Defenders of Wildlife, 504 U.S.
 5
     555, 560–61 (1992). Relief from one law cannot redress a claimed injury if the relief leaves in
 6
     place another law causing the same injury. See, e.g., Maverick Media Group, Inc. v.
 7
     Hillsborough County, Fla., 528 F.3d 817, 820–21 (11th Cir. 2008); American Waterways
 8
     Operators v United States Coast Guard, ___ F. Supp. 3d ___, 2020 WL 360493, at *4 (D. Mass.
 9
     Jan. 22, 2020). Plaintiffs cannot prove redressability as to the City’s moratorium because
10
     Plaintiffs do not challenge the CDC Order, which has been extended at least through this June
11
     and causes the same alleged injury by imposing a moratorium on evictions. See Dkt. # 25-5
12
     (CDC Order); Dkt. # 100-2 (latest CDC extension).2 Depending on further extensions of the
13
     CDC Order, the same might be true of the six-month defense if it overlaps with an extended
14
     CDC Order.
15
              Plaintiffs have not shown that the CDC Order fails to cover their tenants. To the contrary,
16
     Plaintiffs suggest the Order would protect their tenants, casting the Order as “a backstop should
17
     the Court enjoin the state and local eviction bans.” Dkt. # 16 at p. 29 (Plaintiffs’ Motion for
18
     Prelim. Injunction). Plaintiffs can merely speculate they “may be able to evict tenants who are
19
     not making any partial payments under the federal ban,” id., but offer no evidence supporting
20
     that assertion. See Dkt. #s 18–20 (Plaintiff declarations). See also Dkt. # 100-3 (Berman 2 LLC’s
21
     2
      A federal court recently vacated the CDC Order, but administratively stayed that ruling to resolve an emergency
22   motion for a stay pending appeal. Alabama Ass’n of Realtors v. United States Dept. of Health and Human Services,
     No. 20-cv-3377 (DLF), 2021 WL 1779282 (D.D.C. May 5, 2021) (Mem. Op.); id., Minute Order (May 5, 2021)
23   (granting administrative stay).



         DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                              Peter S. Holmes
         MOTIONS FOR SUMMARY JUDGMENT - 9                                                          Seattle City Attorney
         El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                         701 Fifth Ave., Suite 2050
                                                                                                   Seattle, WA 98104-7095
                                                                                                   (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 12 of 31




 1   Answers to City of Seattle’s First Interrogatories); Dkt. # 100-4 (El Papel LLC’s Answers to City

 2   of Seattle’s First Interrogatories). The only Plaintiff who alleged that the CDC Order did not

 3   protect his tenant (due to earning high income) was Karvell Li, who has been dismissed. Dkt.

 4   # 51 at p. 2 (Second Li Decl.); Dkt. # 84 (Stipulation of Voluntary Dismissal).

 5          Because Plaintiffs have not shown that the CDC Order fails to cover their tenants,

 6   Plaintiffs cannot prove that a decision invalidating the City’s moratorium or six-month defense—

 7   but leaving the CDC Order in place—is likely to redress their claimed injury of being prohibited

 8   from evicting tenants. Cf. Maldonado v. Morales, 556 F.3d 1037, 1043–44 (9th Cir. 2009)

 9   (finding standing if a decision invalidating a challenged law would apply with equal force to a

10   similarly-worded unchallenged law, likely allowing the plaintiff to surmount the unchallenged

11   law too). The only Plaintiff that pleaded that the moratoria prevented it from enforcing lease

12   terms against its holdover tenants was El Papel. See Dkt. # 81 at p 7. El Papel provides in

13   discovery that those tenants have since vacated, which eliminates any injury on those grounds.

14   Dkt. # 100-4 at pp. 12–14. Because the remaining Plaintiffs leave this Court to provide

15   piecemeal and incomplete relief that Plaintiffs cannot demonstrate will redress their claimed

16   injury, they lack standing.

17                  2.      Because Plaintiffs have not set forth evidence that tenants are paying
                            or will pay rent through an alternative payment plan, Plaintiffs lack
18                          standing to challenge the repayment plan requirement.

19          Plaintiffs also lack standing to challenge the repayment plan requirement. Because

20   Plaintiffs have not shown that a tenant has elected, or will elect, to pay in installments under the

21   rent repayment plan requirement, Plaintiffs cannot prove injury in fact, a key component of

22   standing. See Lujan, 504 U.S. at 560 (injury requirement). The injury must be actual or

23   imminent, not conjectural. Id. Plaintiffs cannot rest on “mere allegations,” but must “set forth . . .



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                        Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 10                                                   Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                   701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 13 of 31




 1   specific facts.” Id. at 561. Injury in fact requires an intent that is concrete, not one with “some

 2   day intentions.” Carney v. Adams, 141 S. Ct. 493, 502 (2020). El Papel and Berman 2 indicate

 3   that none of their tenants is paying rent through an installment plan and concede that they are

 4   unaware of any tenant’s intent to use such a plan. Dkt. # 100-3 at pp. 14–16 (Berman 2 LLC’s

 5   Answers to City of Seattle’s First Interrogatories); Dkt. # 100-4 at pp. 14–16 (El Papel LLC’s

 6   Answers to City of Seattle’s First Interrogatories). Because Plaintiffs do not set forth specific

 7   facts about how the repayment plan will injure them, they lack standing to challenge it.

 8          B.      Plaintiffs’ Contract Clause claim fails.

 9          “No State shall . . . pass any . . . Law impairing the Obligation of Contracts . . . .” U.S.

10   Const., Art. I, § 10, cl. 1. “Although the language of the Contract Clause is facially absolute, its

11   prohibition must be accommodated to the inherent police power of the State ‘to safeguard the

12   vital interests of its people.’” Energy Reserves Group, Inc. v. Kansas Power & Light Co., 459

13   U.S. 400, 410 (1983) (quoting Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 434 (1934)).

14          The threshold issue in the Contract Clause inquiry is “whether the . . . law has ‘operated

15   as a substantial impairment of a contractual relationship.’” Sveen v. Melin, 138 S. Ct. 1815,

16   1821–22 (2018) (citations omitted). If a plaintiff proves a substantial impairment, “the inquiry

17   turns to the means and ends of the legislation. In particular, the Court has asked whether the state

18   law is drawn in an ‘appropriate’ and ‘reasonable’ way to advance ‘a significant and legitimate

19   public purpose.’” Id. at 1822. Plaintiffs cannot establish a substantial impairment of a contractual

20   relationship. Even if they could, they trip over the rest of the inquiry.

21                  1.      The City’s enactments do not substantially impair a contractual
                            relationship.
22
            In assessing whether a law substantially impairs a contractual relationship, “the Court has
23
     considered the extent to which the law undermines the contractual bargain, interferes with a


      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                        Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 11                                                   Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                   701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 14 of 31




 1   party’s reasonable expectations, and prevents the party from safeguarding or reinstating his

 2   rights.” Sveen, 138 S. Ct. at 1821–22.

 3                         a.      The enactments could not interfere with Plaintiffs’ reasonable
                                   expectations given the highly regulated nature of the
 4                                 residential rental business.

 5          In assessing the reasonableness of a party’s expectations, courts “are to consider whether

 6   the industry the complaining party has entered has been regulated in the past.” Energy Reserves,

 7   459 U.S. at 411. Accord Veix v. Sixth Ward Bldg. and Loan Ass’n, 310 U.S. 32, 37–38 (1940).

 8          The residential rental business is highly regulated. That is true nationally. See, e.g., Yee v.

 9   City of Escondido, 503 U.S. 519, 528–29 (1992) (recognizing the Court’s approval of various

10   types of landlord-tenant regulations). And it is especially true in Washington and Seattle. The

11   Residential Landlord Tenant Act (“RLTA,” RCW ch. 59.18) regulates such aspects of the

12   landlord-tenant relationship as: establishing a duty to keep the premises fit for human habitation

13   (RCW 59.18.060); requiring notice of rent increases (RCW 59.18.140); and regulating late fees

14   (RCW 59.18.170), notices of termination (RCW 59.18.200), tenant screening (RCW 59.18.257),

15   and security deposits (RCW 59.18.260–.280). The Forcible Entry and Forcible and Unlawful

16   Detainer Act (RCW ch. 59.12) and the RLTA regulate evictions, including the bases and process

17   for eviction. See RCW ch. 59.12, RCW 59.18.365–.410. And the City’s Just Cause Eviction

18   Ordinance provides a defense for an eviction under certain circumstances or for a cause not

19   enumerated in the Ordinance. See Dkt. # 17-11 at pp. 9–21 (amending the Ordinance).

20          Under this pervasive regulatory scheme, the City’s enactments do not substantially impair

21   Plaintiffs’ contractual relationships because landlords reasonably should have expected

22   amendments temporarily delaying their ability to pursue evictions or back rent. “The parties may

23   rely on the continued existence of adequate statutory remedies for enforcing their agreement, but



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 12                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 15 of 31




 1   they are unlikely to expect that state law will remain entirely static. Thus, a reasonable

 2   modification of statutes governing contract remedies is much less likely to upset expectations

 3   than a law adjusting the express terms of an agreement.” United States Trust Co. of New York v.

 4   New Jersey, 431 U.S. 1, 19 n.17 (1977).

 5             Plaintiffs misplace reliance on City of Los Angeles v. Patel, 576 U.S. 409 (2015), to

 6   advocate a different result. Dkt. # 93 at p. 17. Patel involved no Contract Clause claim—it

 7   considered whether an industry had such a history of governmental oversight that a proprietor

 8   could have no reasonable expectation of privacy under the Fourth Amendment. Patel, 576 U.S.

 9   at 424.

10                            b.     The enactments neither significantly undermine Plaintiffs’
                                     contractual bargain nor prevent them from safeguarding or
11                                   reinstating their rights.

12             The City’s enactments do not significantly undermine Plaintiffs’ contractual rights, which

13   Plaintiffs may still safeguard. The enactments do not absolve tenants from their obligation to pay

14   rent. The eviction moratorium and six-month defense at most delay the landlords’ ability to

15   pursue one statutory remedy they have for nonpayment of rent (eviction) and the repayment plan

16   requirement allows tenants to elect to pay overdue rent in installments and prevents eviction

17   while they do so.

18             Once those protections and any installment repayment plan end, landlords may pursue

19   evictions to regain possession, recover all rent they are owed, and seek damages for fair rental

20   market value from a tenant holding over. RCW 59.18.410; Owens v. Layton, 133 Wn. 346, 347–

21   48, 233 P. 645 (1925). Indeed, by allowing tenants extra time to pay overdue rent, the repayment

22   plan requirement could increase the likelihood of landlords receiving back rent without resorting

23   to litigation.



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 13                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 16 of 31




 1                          c.      Plaintiffs’ arguments for substantial impairment fail.

 2          Plaintiffs err in contending that the City’s enactments substantially impair Plaintiffs’

 3   leases “by removing the key enforcement mechanism” of eviction. See Dkt. # 93 at p. 13. The

 4   City’s enactments do not “remove” the right to pursue an eviction or back rent—they only delay

 5   that pursuit. Plaintiffs’ contention that substantial impairment occurs when a law “handicaps

 6   enforcement” of an obligation is legally unsupported. Id. Plaintiffs invoke a sentence from

 7   Lynch: “Contracts between individuals or corporations are impaired within the meaning of the

 8   Constitution (article 1, s 10, cl. 1) whenever the right to enforce them by legal process is taken

 9   away or materially lessened.” Id. (quoting Lynch v. United States, 292 U.S. 571, 580 (1934)).

10   But that statement is dicta—Lynch turned on whether the United States could be sued without its

11   consent. Lynch, 292 U.S. at 580.

12          Plaintiffs then cite cases from the 1800s, focusing on the distinction they drew between

13   “the obligation of the contract” and the “remedy.” Dkt. # 93 at pp. 13–14. That language is

14   irrelevant because the remedy/obligation distinction is “now largely an outdated formalism.”

15   U.S. Trust, 431 U.S. at 19 n.17. Those cases—none of which dealt with today’s regulated

16   landlord-tenant relationship—do not replace modern Contract Clause jurisprudence with a rule

17   that any modification of the ability to enforce a contract constitutes a substantial impairment.

18          As case law cited by Plaintiffs points out (Dkt. # 93 at p. 14), “[t]he obligations of a

19   contract long have been regarded as including not only the express terms but also the

20   contemporaneous state law pertaining to interpretation and enforcement.” U.S. Trust, 431 U.S. at

21   19 n.17. This does not mean that any adjustment of statutory remedies constitutes a substantial

22   impairment—the same case makes clear that “[i]t is not always unconstitutional . . . for changes

23



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 14                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 17 of 31




 1   in statutory remedies to affect pre-existing contracts.” Id. “[O]bligations as well as remedies may

 2   be modified without necessarily violating the Contract Clause.” Id.

 3           Blaisdell—decided after the ancient case law Plaintiffs cite—rejects Plaintiffs’ argument

 4   that any change to the law governing enforcement of a contract violates the Contract Clause.

 5   Blaisdell upheld against a Contract Clause challenge a new statute that allowed the district court

 6   to extend the mortgage redemption period beyond the period provided under the law in effect

 7   when the contract was made. Blaisdell, 290 U.S. at 416, 447. Because Blaisdell rejects the

 8   contention—now asserted by Plaintiffs—that an extension of a mortgage redemption period is

 9   automatically a substantial impairment, Blaisdell undermines Plaintiffs’ argument that a delay in

10   the ability to evict is, by analogy, automatically a substantial impairment. Dkt. # 93 at p. 15.

11   Plaintiffs gain nothing from mischaracterizing Defendants’ temporary eviction moratoriums as

12   “bar[ring] landlords from exiting the contract.” Dkt. # 93 at p. 16. The enactments here simply

13   interpose a delay, just like the statute in Blaisdell.

14           W.B. Worthen Co. ex rel Bd. of Com’rs of Street Improvement Dist. No. 513 v.

15   Kavanaugh, 295 U.S. 56 (1935), cannot support Plaintiffs’ argument that a delay in the ability to

16   enforce a contract automatically constitutes a substantial impairment. Dkt. # 93 at p. 16. W.B.

17   Worthen considered the cumulative effect of the restrictions in that case; it did not focus on any

18   one restriction. W.B. Worthen, 295 U.S. at 61–62.

19           Plaintiffs misplace reliance on two recent federal district court cases for the proposition

20   that “COVID-19 eviction bans cause a substantial impairment.” Dkt. #93 at p. 15. Although

21   Apartment Ass’n held that the plaintiff there was likely to demonstrate a substantial impairment

22   of its contractual rights, the court rejected the argument Plaintiffs make: that the eviction

23   moratorium deprived landlords of the “primary enforcement mechanism embodied in residential



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 15                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 18 of 31




 1   leases” and that contract enforcement measures are sacrosanct. Apartment Ass’n, 2020 WL

 2   6700568 at *4. Baptiste held that it was impossible on a motion for preliminary injunction to

 3   determine whether there was a substantial impairment. Baptiste, 490 F. Supp. 3d at 385.

 4          Finally, Plaintiffs err in characterizing the City’s repayment plan requirement as

 5   “clos[ing] off other avenues for enforcing rent” or depriving landlords of “the right to sue for

 6   delinquent rent.” Dkt. # 93 at pp. 15, 25. The repayment plan requirement allows tenants to pay

 7   overdue rent—it bars no action for contract damages should the tenant not meet its rent

 8   obligation.

 9                  2.      The City’s enactments advance significant and legitimate public
                            purposes.
10
            Even though the Court need not undertake the rest of the Contract Clause inquiry because
11
     Plaintiffs fail to pass the threshold step of substantial impairment, the City’s enactments pass the
12
     other steps, the first of which asks whether the enactments advance a significant and legitimate
13
     public purpose. Sveen, 138 S. Ct. at 1822.
14
            The eviction moratorium has the purpose of protecting “the public health, safety, and
15
     welfare by reducing the number of individuals and families entering into homelessness,” thereby
16
     “lowering the number of people who may develop the disease or spread the disease.” Dkt. # 25-8
17
     p. 11 (Resolution 31938). Recognizing that the City has an interest in avoiding the spread of
18
     COVID-19 and “that economic impacts from the COVID-19 emergency are likely to last much
19
     longer than the civil emergency itself,” the City Council adopted the six-month defense to
20
     “protect public health,” “support stable housing,” and “decrease the likelihood that individuals
21
     and families will fall into homelessness.” Dkt. # 17-11, pp. 3, 8 (Ordinance 126075). The rent
22
     repayment requirement is based on a similar need and seeks to mitigate the pandemic’s housing
23
     and economic impacts. Dkt. # 17-12, pp. 3, 8 (Ordinance 126081).


      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                      Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 16                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 19 of 31




 1           These purposes are “significant and legitimate” within the meaning of the Contract

 2   Clause analysis. Veix, 310 U.S. at 38–39 (state’s authority over contracts includes “health,

 3   morals and safety” and “economic needs as well”). See also Blaisdell, 290 U.S. at 436–38. If

 4   measures to address the health, economic, and homelessness consequences of a pandemic do not

 5   pass muster, little could.

 6                   3.      Especially applying required deference, the City’s enactments are
                             drawn appropriately and reasonably to advance their purposes.
 7
             The City’s enactments are also justified under the final step of the Contract Clause
 8
     inquiry, in which the court asks “whether the state law is drawn in an ‘appropriate’ and
 9
     ‘reasonable’ way” to advance its purposes. Sveen, 138 S. Ct. at 1822.
10
                             a.    The Court must defer to lawmakers’ judgment when
11                                 government is not a contracting party.

12           For this step in the Contract Clause inquiry, when the government is not a contracting

13   party, a court defers to lawmakers’ judgment about the choice of means to implement the law’s

14   public purposes. Energy Reserves, 459 U.S. at 412–13, 418. See also Keystone Bituminous Coal

15   Ass’n v. DeBenedictis, 480 U.S. 470, 505–06 (1987) (“We refuse to second-guess the

16   Commonwealth’s determination that these are the most appropriate ways of dealing with the

17   problem.”).

18           Plaintiffs ignore the required deference when they suggest that, even when government is

19   not a contracting party, the law must be “precisely and reasonably designed to meet” its

20   objective. Dkt. # 93 at p. 13 (emphasis added). None of the cases Plaintiffs cite supports a rule

21   that, when the state is not a contracting party, the court may independently determine whether

22   the legislative purposes could have been achieved by means that impair the contract less. The

23



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                      Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 17                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 20 of 31




 1   “test is not strict scrutiny, which would require that there was no less restrictive alternative to the

 2   terms of the Moratorium.” Baptiste, 490 F. Supp. 3d at 385 n.10.

 3          Plaintiffs misconstrue U.S. Trust in contending that, in the final step of the Contract

 4   Clause inquiry, a court may inquire whether a “more moderate course would serve [the

 5   government’s] purposes equally well.” Dkt. # 93 at p. 20 (citing U.S. Trust, 431 U.S. at 31).

 6   Because U.S. Trust involved a contract to which the state was party, the Court did not accord the

 7   government the deference the Court recognized would be due if the challenged law impaired

 8   only a private contract. U.S. Trust, 431 U.S. at 22–23, 25–26.

 9          Plaintiffs also cite RUI One Corp. v. City of Berkeley, 371 F.3d 1137, 1147 (9th Cir.

10   2004), but it too recognized the deference due to lawmakers’ judgment when the state is not a

11   contracting party. See Dkt # 93 at p. 13.

12                          b.      The City’s judgment that the enactments appropriately and
                                    reasonably advance their public purposes is entitled to
13                                  deference.

14          This Court should defer to the City’s judgment that a pause on evictions, and a temporary

15   defense to evictions where tenants pay rent according to an installment schedule, would mitigate

16   the pandemic’s harms. The City reasonably determined the eviction moratorium and six-month

17   defense advance the public health purpose of reducing the number of people contracting and

18   spreading COVID-19. Evidence indicates that preventing evictions reasonably achieves this

19   purpose. See supra, § II. The pandemic has increased unemployment, which predictably

20   increases evictions. See id. Eviction moratoria help prevent the spread of COVID-19 by allowing

21   those who become ill to self-isolate, supporting stay-at-home and social distancing directives to

22   mitigate the spread of COVID-19, and keeping individuals from moving into congregate settings

23   where COVID-19 risk is higher. See id.



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                         Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 18                                                    Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                    701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 21 of 31




 1          The six-month defense and repayment plan requirement are also intended to address the

 2   pandemic’s persistent economic impacts and prevent homelessness. See id. The City Council

 3   recognized that the economic impacts from the COVID-19 emergency are likely to last longer

 4   than the civil emergency itself. See Dkt. # 17-11 at p. 3; Dkt. # 17-12 at p. 2. Even over a year

 5   into the pandemic, the economic recovery is still incomplete and many tenants remain unable to

 6   timely pay rent. See supra, § II. The six-month defense and repayment plan requirement provide

 7   tenants with additional time to regain their economic footing without being evicted so they can

 8   better avoid the harms, including homelessness, that flow from eviction.

 9                          c.      Federal courts have uniformly sustained similar measures.

10          Every federal district court case cited by Plaintiffs, and every similar case of which the

11   City is aware, has rejected Contract Clause challenges to temporary protections against evictions

12   adopted during the COVID-19 pandemic. E.g., Heights Apts., 2020 WL 7828818, at *11–12;

13   Apartment Ass’n, 2020 WL 6700568, at *3–8; Baptiste, 490 F. Supp. 3d at 382–87; HAPCO, 482

14   F. Supp. 3d at 349–56; Auracle Homes, 478 F. Supp. 3d. at 223–26; Elmsford, 469 F. Supp. 3d.

15   at 171–72.

16          Plaintiffs’ suggestions that this Court should reach a different result because of the

17   specific facts of those cases fails. Because the City’s enactments are drawn reasonably and

18   appropriately to advance their purposes, it does not matter that “[o]ther challenged eviction bans

19   still allow landlords to evict in a broader range of circumstances.” See Dkt. # 93 at p. 24. And

20   because the duration of the City’s enactments is reasonable in light of their purposes, it also is of

21   no consequence that “[o]ther challenged eviction bans have been shorter in duration.” Id. at p. 25

22   The City’s eviction moratorium is set to expire on June 30, 2021— a reasonable duration given

23   the continuing public health need to prevent the spread of COVID-19 as case numbers remain



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 19                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 22 of 31




 1   high and many persons eligible for vaccinations have yet to receive them. See supra, § II.

 2   Similarly, the duration of the six-month defense—which starts when the eviction moratorium

 3   ends—is reasonable given the defense’s purpose of mitigating economic and housing impacts

 4   and preventing homelessness. The economy has yet to fully recover and many tenants remain

 5   unable to timely pay rent. See supra, § II.

 6           Plaintiffs misread Baptiste, which denied a motion for preliminary injunction against an

 7   eviction moratorium, considering the conditions in existence when the moratorium was enacted.

 8   Baptiste, 490 F. Supp. 3d at 370–71. The court noted that if, after its ruling, the moratorium was

 9   further extended and the court needed to reach the merits, the facts then in existence could be

10   relevant. Id. at 371, 374. At most, Baptiste suggests that this Court, when addressing the merits

11   on the current cross-motions, may consider facts existing now. The City’s enactments are drawn

12   reasonably and appropriately given the situation that existed when they were adopted and now.

13                           d.     Plaintiffs’ arguments that the enactments are insufficiently
                                    tailored are untenable given the deference owed lawmakers.
14
             In denying Plaintiffs’ motion for a preliminary injunction, this Court found that
15
     “plaintiffs have been unable to demonstrate that they have a likelihood of success in claiming
16
     that the moratoria violate the Contract Clause because the moratoria are designed to address vital
17
     public interests during a national public crisis.” Dkt. # 63 at p. 22 (Report and
18
     Recommendation). Plaintiffs point to no change in circumstances or the law justifying a different
19
     result at the merits stage.
20
             Rather, Plaintiffs just rehash arguments this Court has rejected, especially that the City’s
21
     enactments should have been more narrowly tailored. See Dkt. # 93 at pp. 21–23. Those
22
     arguments—which fall under three broad categories—remain unpersuasive because they fail to
23
     defer to lawmakers’ judgment about the choice of means to implement public purposes.


      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 20                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 23 of 31




 1          Limiting to hardships. On Plaintiffs’ motion for a preliminary injunction, this Court

 2   was “not persuaded by plaintiffs’ arguments that protections applying equally to well-to-do

 3   tenants as to low-income tenants during the COVID-19 health crises are unreasonable.” See Dkt.

 4   # 63 at p. 20. Plaintiffs offer no reason for the Court to change its mind.

 5          It does not matter that the enactments’ protections are not limited to those who prove they

 6   cannot pay or would be unable to find alternative housing if evicted. Cf. Dkt. # 93 at p. 21.

 7   Pausing evictions regardless of tenants’ financial circumstances serves the City’s COVID-19

 8   public health purpose, and the fact that the City’s enactments might protect some tenants who

 9   would not become homeless upon eviction does not violate the Contract Clause given the

10   deference owed lawmakers. Besides, the six-month defense requires a tenant to declare that they

11   cannot pay rent because of financial hardship—Plaintiffs’ complaint that such hardship “need not

12   be caused by the pandemic” rings hollow given the obvious inseparability of the pandemic and

13   the current economic crisis many tenants face. See Dkt. # 93 at p. 22.

14          The case law Plaintiffs cite does not help them. W.B. Worthen featured the government as

15   contracting parties, so no deference was due. W.B. Worthen, 295 U.S. at 57–59. Cf. Dkt. # 93 at

16   p. 21. And although the moratorium upheld in HAPCO required tenants to certify a financial

17   hardship due to a COVID-19-related condition, the court did not mention that feature in rejecting

18   a Contract Clause challenge. HAPCO, 482 F. Supp. 3d at 349–56. Cf. Dkt. # 93 at p. 24.

19          Tailoring to an emergency. Even though a substantial impairment of a contractual

20   relationship need not be justified by an emergency, Energy Reserves, 459 U.S. at 412, and the

21   City Council determined “that economic impacts from the COVID-19 emergency are likely to

22   last much longer than the civil emergency itself” (Dkt. # 17-11 at p. 3; Dkt. # 17-12 at p. 2),

23   Plaintiffs insist that the City’s enactments are insufficiently tailored to an emergency.



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 21                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 24 of 31




 1            Plaintiffs cite a statement in Allied Structural Steel Co. v Spannaus, 438 U.S. 234, 242–

 2   43 (1978), that a factor in Blaisdell was that the law was appropriately “tailored to the

 3   emergency that it was designed to meet” and note that W.B. Worthen Co. v. Thomas, 292 U.S.

 4   426 (1934), invalidated a measure because it was not “precisely and reasonably designed to

 5   meet” a grave temporary emergency. Dkt. # 93 at pp. 13, 20. Allied Structural Streel—which did

 6   not turn on tailoring to an emergency—predates Energy Reserves’s holding that a court must

 7   defer to legislative judgment when the government is not a contracting party. And cases after

 8   Blaisdell and W.B. Worthen v. Thomas abandoned the existence of an emergency and the

 9   challenged measure’s limited duration as requirements in determining an impairment’s

10   reasonableness. U.S. Trust, 431 U.S. at 22 n.19 (1977).

11            Plaintiffs mistakenly contend that the six-month defense and repayment plan requirement

12   are insufficiently tailored because they extend beyond the Mayor’s Proclamation of Civil

13   Emergency. See Dkt. # 93 at pp. 22. The six-month defense begins when the eviction

14   moratorium ends, which is now set to occur June 30, 2021. See Dkt. # 100-8. It is unclear

15   whether the Mayor’s Proclamation of Civil Emergency will terminate before June 30, 2021.3 The

16   repayment plan requirement covers periods before and after the Proclamation. To the extent the

17   six-month defense and repayment plan requirement overlap the Proclamation, Plaintiffs are left

18   contending they know best when the pandemic emergency has passed—a contention that would

19   falter on the deference owed legislative judgment. To the extent the measures extend beyond the

20

21

22   3
      Plaintiffs mischaracterize the start date of the six-month defense. They quote language from the Proclamation of
     Emergency but misattribute it to the Mayor’s eviction ban order. Compare Dkt. # 93 at p. 22, lines 8-10 (Plaintiffs’
23   motion) with Dkt. # 17-6 at p. 5 (Proclamation).



         DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                                 Peter S. Holmes
         MOTIONS FOR SUMMARY JUDGMENT - 22                                                            Seattle City Attorney
         El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                            701 Fifth Ave., Suite 2050
                                                                                                      Seattle, WA 98104-7095
                                                                                                      (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 25 of 31




 1   Proclamation, Plaintiffs still would not prevail because the measures are designed not just to

 2   limit the disease’s spread, but also to mitigate its persistent economic and housing impacts.

 3          Federal courts have recently upheld post-emergency eviction protections as reasonable

 4   and appropriate under the Commerce Clause—including measures like the City’s rent repayment

 5   requirement. E.g., Apartment Ass’n, 2020 WL 6700568 at *3, 8 (denying a preliminary

 6   injunction against an ordinance allowing tenants one year after the end of a local emergency to

 7   make missed rent payments without being subject to eviction); HAPCO, 482 F. Supp. 3d at 347,

 8   355 (denying a preliminary injunction against a law allowing tenants nine months after the

 9   emergency to pay back rent without being evicted for nonpayment, noting that it was “not

10   unreasonable for City Council to determine that, after the havoc that COVID-19 has wreaked on

11   the economy, renters would need protections that extended past the emergency period”). See Dkt.

12   # 17-12 at pp. 8–9 (City’s repayment plan requirement allowing installment payments up to a

13   year after the emergency proclamation terminates). Cf. Dkt. # 93 at p. 22 (relying on United

14   Auto., Aerospace, Agr. Implement Workers of Am. Int’l Union v. Fortuno, 633 F.3d 37, 46 (1st

15   Cir. 2011), even though it did not turn on the duration of an emergency).

16          Ensuring continuing payments. This Court should not revisit its previous rejection of

17   Plaintiffs’ assertion that “the moratoria are unconstitutional because they fail to secure regular

18   rental payments.” See Dkt. # 63 at pp. 12–14. Plaintiffs cite decisions from the 1800s and early

19   1900s that long predate modern Contract Clause jurisprudence represented by Blaisdell. Dkt.

20   # 93 at pp. 18–19 (citing Block v. Hirsch, 256 U.S. 135 (1921); Barnitz v. Beverly, 163 U.S. 118

21   (1896); Howard v. Bugbee, 65 U.S. 461 (1860); Bronson v. Kinzie, 42 U.S. 311 (1843)).

22          Blaisdell provides Plaintiffs no support. Dkt. # 93 at pp. 19–20. They confuse Blaisdell’s

23   facts (a statute requiring payment of the property’s rental value to extend mortgage redemption)



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 23                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 26 of 31




 1   with its holding that the statute’s contract adjustment had to be “upon reasonable conditions.”

 2   Blaisdell, 290 U.S. at 416–17, 445. While the payment of rental value was a factor Blaisdell

 3   considered, the Supreme Court has rejected the idea that specific factors relied on in Blaisdell are

 4   always required—they are subsumed in the overall determination of reasonableness. U.S. Trust,

 5   431 U.S. at 22 n.19.

 6          Rejecting the reading of Blaisdell advanced by Plaintiffs, a federal court recently ruled

 7   that a city need not require regular rental payments to impose an eviction moratorium. Apartment

 8   Ass’n, 2020 WL 6700568, at *5–7. In finding the moratorium to be reasonable, the court

 9   reasoned that “although the Moratorium does not mandate that tenants pay a reasonable, or any,

10   amount of rent, neither has the City Council simply thrown landlords to the wolves,” noting that

11   the city had implemented a substantial rental assistance program that paid rent subsidies to

12   landlords. Id. at *7. The City and King County have similarly implemented substantial rental

13   assistance programs that pay rent to landlords whose tenants cannot do so. See Dkt. # 101

14   (Ellerbrook Decl.); Dkt. # 102 (Alvarado Decl.).

15          C.      Plaintiffs’ takings claim fails.

16                  1.      Injunctive relief is inappropriate for a takings claim, as this Court
                            already ruled.
17
            In denying Plaintiffs’ preliminary injunction motion, this Court agreed with Defendants
18
     “that [P]laintiffs cannot obtain injunctive relief for a violation of the Takings Clause because
19
     even if there is an alleged ‘taking,’ money damages are an available remedy.” Dkt. # 63 at p. 22
20
     (Report and Recommendation). Plaintiffs offer this Court no reason to change its mind—they
21
     just rehash their arguments. Compare Dkt. # 93 at pp. 28–29 (Pls.’ Mot. for Sum. Jud.) with Dkt.
22
     # 16 at p. 26 (Pls.’ Mot. for Prelim. Injunct.) and Dkt. # 40 at pp. 18–19 (Pls.’ Reply ISO Mot.
23
     for Prelim. Injunct.). Those arguments gain no currency through repetition.


      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                      Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 24                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 27 of 31




 1          The rule is clear: injunctive relief is not available for a takings claim because the Takings

 2   Clause does not bar the government from taking property, only taking it without compensation.

 3   See Dkt. # 63 at pp. 22–25 (Report and Recommendation). Accord Knick v. Township of Scott,

 4   139 S. Ct. 2162, 2179 (2019); Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1016 (1984); In re

 5   Nat’l Sec. Agency Telecomm. Records Litig., 669 F.3d 928, 932 (9th Cir. 2011); Baptiste, 490 F.

 6   Supp. 3d at 387–88; HAPCO, 482 F. Supp. 3d at 358. As this Court observed, an injunction here

 7   is unnecessary because a court could readily calculate just compensation if Plaintiffs established

 8   a regulatory taking. Dkt. # 63 at p. 24.

 9          None of the authority Plaintiffs invoke revives injunctive relief for a takings claim. See

10   Dkt. # 93 at pp. 23–24. They cite Peters from the Seventh Circuit, but it repeated the rule that

11   “ordinarily, compensation, not an injunction, is the appropriate remedy for a taking” and

12   mentioned an exception for an allegation of an unlawful taking for a private (not public) use—an

13   allegation Plaintiffs do not make. Peters v. Village of Clifton, 498 F.3d 727, 731–32 (7th Cir.

14   2007). Plaintiffs mistakenly invoke a passage in Peters noting an exception due to the

15   unavailability or inadequacy of just compensation. That was an exception not to the rule banning

16   injunctive relief for takings claims, but to the requirement to exhaust state remedies before

17   pursuing a takings claim in federal court—a requirement the Supreme Court later overruled. Id.

18   at 731 (“If a property owner demonstrates that state procedures for obtaining just compensation

19   are either unavailable or inadequate, the claim is immediately ripe in federal court”) (citing

20   Williamson County Reg’l Planning Comm’ v. Hamilton Bank, 473 U.S. 172 (1985), overruled by

21   Knick, 139 S. Ct. at 2170).

22          Plaintiffs point to Phillip Morris, which granted injunctive relief for a takings claim, and

23   D.A.B.E., which denied it, but neither decision suggested the litigants or courts considered the



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                      Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 25                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 28 of 31




 1   Supreme Court’s rule against injunctive relief for such claims. See Philip Morris, Inc. v.

 2   Harshbarger, 159 F.3d 670 (1st Cir. 1998); D.A.B.E., Inc. v. City of Toledo, 292 F. Supp. 2d 968

 3   (N.D. Ohio 2003).

 4          Goodwin—the Florida District Court ruling on which Plaintiffs principally rely—misread

 5   Peters, Phillip Morris, and D.A.B.E as creating an exception to that rule. See Goodwin v. Walton

 6   County, 248 F. Supp. 3d 1257, 1266 (N.D. Fla. 2017).

 7          Plaintiffs miscast a law review essay as “finding that courts generally allow anticipatory

 8   relief in order to avoid duplicative litigation.” Dkt. # 93 at p. 29 (citing Thomas W. Merrill,

 9   Anticipatory Remedies for Takings, 128 Harv. L. Rev. 1630 (2015)). The essay merely discusses

10   what three U.S. Supreme Court decisions “suggest” about when declaratory—not injunctive—

11   relief “may be useful.” Merrill, 128 Harv. L. Rev. at 1663. As for injunctive relief, the essay

12   suggests two “rare” circumstances “where injunctive rather than declaratory relief would be

13   appropriate”—neither of which, even if a court had recognized it, relates to Plaintiffs’ claims. Id.

14   at 1632 n.14 (courts “should be allowed to enjoin” under the Takings Clause “when the

15   government seeks to condemn property for something other than a public use . . . or when it

16   lacks legislative authority to take private property”).

17          Kucera—a Washington Supreme Court ruling Plaintiffs cite—undercuts Plaintiffs’

18   claimed injunctive relief. Dkt. # 93 at p. 29 (citing Kucera v. Department of Transp., 140 Wn.2d

19   200, 995 P.2d 63 (2000)). Kucera involved no takings claim, just a claim for ongoing damages

20   from state ferries’ wakes. Kucera, 140 Wn.2d at 203–06. Even for that claim, Kucera dissolved a

21   lower court’s injunction because the “injuries complained of by the property owners—decreased

22   property values and damage to bulkheads, landscaping, and other structures—may be easily

23



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 26                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 29 of 31




 1   compensated by money damages.” Id. at 211. Plaintiffs offer no reason why their claimed harms

 2   would be any harder to calculate than those in Kucera.

 3                     2.        The City’s measures effect no taking.

 4            No matter the relief Plaintiffs seek,4 their takings claim lacks merit. Government

 5   implicates the Takings Clause by directly appropriating or invading private property or by

 6   effectively ousting the owner from their domain through regulation. Lingle v. Chevron USA, Inc.,

 7   544 U.S. 528, 537–39 (2005). Plaintiffs claim a Loretto-style per se regulatory taking: a

 8   regulation forcing them to suffer a physical invasion. Dkt. # 93 at pp. 27–28. See Lingle, 544

 9   U.S. at 538 (citing Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419 (1982)).

10            That claim fails. The Supreme Court and Ninth Circuit reject claims that regulating the

11   landlord-tenant relationship can amount to a taking: “This Court has consistently affirmed that

12   States have broad power to regulate housing conditions in general and the landlord-tenant

13   relationship in particular without paying compensation for all economic injuries that such

14   regulation entails.” Loretto, 458 U.S. at 440. Accord Yee, 503 U.S. at 528–29; FCC v. Florida

15   Power Corp., 480 U.S. 245, 252 (1987); MHC Fin. Ltd. P’ship v. City of San Rafael, 714 F.3d

16   1118, 1126–27 (9th Cir. 2013). This is especially true of a claimed per se taking from a

17   regulation allegedly denying a landlord the discretion to exclude individuals who pay on terms

18   the landlord disfavors. Loretto—the font of the “physical invasion” test—predicted it would have

19   no dire consequence for tenant-protection laws. Loretto, 458 U.S. at 440.

20            Yee proved Loretto correct. Yee rejected a “physical invasion” claim from mobile home

21   park landlords who complained a law limited their ability to evict tenants who did not pay the

22
     4
      The City does not dispute that declaratory relief is available for takings claims. See Dkt. # 81 at p. 18 (Plaintiffs’
23   claim for declaratory relief).



         DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                                     Peter S. Holmes
         MOTIONS FOR SUMMARY JUDGMENT - 27                                                                Seattle City Attorney
         El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                                701 Fifth Ave., Suite 2050
                                                                                                          Seattle, WA 98104-7095
                                                                                                          (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 30 of 31




 1   higher rents landlords demanded. Yee at 526–27. Yee upheld the law because a landlord may

 2   exclude all tenants by ceasing to be a landlord, just not particular tenants the landlord disfavors:

 3          Put bluntly, no government has required any physical invasion of petitioners’
            property. Petitioners’ tenants were invited by petitioners, not forced upon them by
 4          the government. While the “right to exclude” is doubtless, as petitioners assert,
            “one of the most essential sticks in the bundle of rights that are commonly
 5          characterized as property,” we do not find that right to have been taken . . . .

 6          Because they voluntarily open their property to occupation by others, petitioners
            cannot assert a per se right to compensation based on their inability to exclude
 7          particular individuals.

 8   Id. at 528, 531 (citations omitted).

 9          Yee controls Plaintiffs’ takings claim. Cf. Dkt. # 93 at pp. 27–28 (Plaintiffs’ attempt to

10   distinguish Yee). Like the Yee landlords, no Plaintiff alleges they want to abandon the landlord

11   business—they consent to “invasion” by tenants. Like the Yee landlords’ claimed right to

12   exclude tenants who refuse to pay more than less, Plaintiffs assert a right to exclude tenants who

13   opt to pay later or under a repayment plan. Because that demand finds no purchase in Loretto’s

14   “physical invasion” test, Plaintiffs’ takings claim fails. Although Yee recognizes that a different

15   test might govern a law compelling a landlord to “refrain in perpetuity from terminating a

16   tenancy,” Yee 503 U.S. at 528, the temporary measures Plaintiffs challenge are no such law.

17          Other courts recently turning away challenges to rent-delaying tenant protections follow

18   Yee to reject “physical invasion” takings claims. E.g., Heights Apts., 2020 WL 7828818, at *14;

19   Baptiste, 490 F. Supp. 3d at 387–88; Auracle Homes, 478 F. Supp. 3d. at 220–21; Elmsford, 469

20   F. Supp. 3d. at 162–64; Matorin, No. 2084CV01334, at 19–21; JL Props. Grp. B, No. 20-CH-

21   601, at 38–41. This Court should too.

22

23



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                      Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 28                                                 Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
          Case 2:20-cv-01323-RAJ-JRC Document 103 Filed 05/07/21 Page 31 of 31




 1                                         IV.    CONCLUSION

 2          The City—like the federal government and state and local governments across the

 3   nation—responded to a nearly unprecedented public health and economic crisis by enacting

 4   temporary tenant protection measures that delay landlords’ ability to pursue rent tenants owe.

 5   Landlords may disagree with that approach, but that disagreement has no genuine constitutional

 6   dimension—it is a debate over the proper balance to strike as our society works through this

 7   crisis and its aftermath. The City respectfully asks this Court to defer to the balance the City

 8   struck and grant summary judgment to the City.

 9          Respectfully submitted May 7, 2021.

10
                                                   PETER S. HOLMES
11                                                 Seattle City Attorney

12                                                 By:      /s/ Jeffrey S. Weber, WSBA #24496
                                                            /s/ Roger D. Wynne, WSBA #23399
13                                                          /s/ Derrick De Vera, WSBA #49954
                                                            /s/ Erica R. Franklin, WSBA #43477
14                                                 Seattle City Attorney’s Office
                                                   701 Fifth Ave., Suite 2050
15                                                 Seattle, WA 98104-7095
                                                   Ph: (206) 684-8200
16                                                 jeff.weber@seattle.gov
                                                   roger.wynne@seattle.gov
17                                                 erica.franklin@seattle.gov
                                                   derrick.devera@seattle.gov
18                                                 Assistant City Attorneys for Defendants City of
                                                   Seattle and Jenny A. Durkan, in her official capacity
19                                                 as the Mayor of the City of Seattle

20

21

22

23



      DEFENDANT CITY OF SEATTLE’S OPENING/RESPONSE BRIEF ON CROSS-                       Peter S. Holmes
      MOTIONS FOR SUMMARY JUDGMENT - 29                                                  Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
